Citation Nr: 1647611	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-10 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for lordosis of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1975 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for lordosis of the thoracic spine, and assigned a 10 percent evaluation effective April 8, 2009. The issue was remanded in October 2012 and August 2015 for further development. Subsequently in a January 2016 decision, the Appeals Management Center (AMC) increased the Veteran's initial disability rating from 10 percent to 40 percent. 

At the time of the August 2015 Board remand, the issue of entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD) was before the Board, and was remanded for a VA examination. However, prior to re-certification to the Board, the AMC in a January 2016 rating decision, granted service connection for major depressive disorder (claimed as PTSD). While this issue was included in the re-certification to the Board, the granting of service connection was a complete grant of the benefit sought on appeal. Therefore, the issue is no longer before the Board. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

In July 2012, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge. A transcript of this hearing was prepared and associated with the claims file.

As indicated in the October 2012 Board decision and remand and the August 2015 Board remand, the issue of entitlement to service connection for a back disability other than lordosis of the spine, to include as secondary to service connected lordosis of the spine, had been raised by the record, but had not been adjudicated by the RO. In both instances the issue was referred to the RO for adjudication. A review of the claims file does not indicate that this was completed. Therefore, the Board does not have jurisdiction over this issue, and it is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 38 C.F.R. § 19.9 (b) (2015).


FINDING OF FACT

The Veteran's lordosis of the thoracic spine has been manifested by subjective complaints of throbbing back pain and sharp pain of the bilateral lower extremity; objectively, forward flexion of less than 30 degrees, with diagnostic findings which were negative for radiculopathy or nerve involvement, and with no objective evidence of unfavorable ankylosis, no incapacitating episodes, and no associated bowel or bladder problems.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent for lordosis of the thoracic spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in May 2009. 

VA also has a duty to assist the Veteran in the development of the claim. The claims file contains STRs, medical records, and correspondence. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Veteran was provided VA examinations in November 2015, December 2012, February 2011, and August 2009. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination obtained in this case is more than adequate, as it provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2015), see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Lordosis of the thoracic spine

The Veteran's service-connected lordosis of the thoracic spine has been rated as 40 percent disabling under Diagnostic Code 5239. 38 C.F.R. § 4.71a (2015).

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015). Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome (IVDS) may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

A VA medical examination was obtained in August 2009. The VA examination reflected the Veteran's thoracolumbar had a forward flexion from 0 to 80 degrees, extension from 0 to 25 degrees, lateral flexion on both right and left from 0 to 25 degrees, lateral rotation on both right and left from 0 to 25 degrees. The examination report reflects no additional range of motion loss on repetition in any of the above movements. The examination notes subjective complaints of sharp throbbing pain, as well as pain radiating down his right lower extremity. The examination did not reflect unfavorable ankyloses or incapacitating episodes of within 12 months.

The Veteran was provided a VA medical examination in February 2011. The examination reflected the Veteran's thoracolumbar had a forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion on both right and left from 0 to 30 degrees, and lateral rotation on both right and left 0 to 30. The examination reflected the Veteran's range of motion on repetition was unchanged. Additionally, the examination reflected that although the Veteran had subjective complaints of pain; upon examination there was no objective evidence of pain or objective evidence of painful motion. Additionally, the Veteran's thoracolumbar showed no objective evidence of guarding, muscle spasms, muscle weakness, or muscle atrophy. The examination noted the Veteran back with no clinical evidence of radiculopathy or nerve compression.

Another VA medical examination was obtained in December 2012. The VA examination reflected the Veteran's thoracolumbar had a forward flexion from 0 to 90 degrees, extension from 0 to30 degrees, lateral flexion on both right and left from 0 to 30 degrees, and lateral rotation on both right and left 0 to 30. The examination report reflects no additional range of motion loss on repetition in any of the above movements. Additionally, the examination noted no objective evidence of tenderness on palpation, guarding or muscle spasms, muscle weakness, abnormal muscle strength, muscle atrophy, radiculopathy, neurological abnormalities, or IVDS. Lastly, the examination report reflects that the Veteran's service-connected back condition does not impact his ability to work.

Most recently the Veteran was afforded a VA examination in December 2015. Upon initial testing the Veteran's thoracolumbar had a forward flexion from 0 to 75 degrees, extension from 0 to 20 degrees, lateral flexion on both right and left from 0 to 20 degrees, and lateral rotation on both right and left 0 to 30. On repetitive testing, the Veteran's thoracolumbar had a forward flexion from 0 to 30 degrees, extension from 0 to 10 degrees, lateral flexion on both right and left from 0 to 10 degrees, and lateral rotation on both right and left 0 to 15. The examination noted no guarding or muscle spasms, muscle atrophy, neurological abnormalities, ankyloses, or IVDS. The report reflects subjective complaints of radicular pain; however, the report concluded that the objective evidence did not support any radicular or nerve involvement. Lastly, the examination report reflects that the Veteran's service-connected back condition limits him from heavy lifting.

Since the Veteran's lordosis of the thoracic spine has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or IVDS resulting in incapacitating episodes; an initial rating in excess of 40 percent is not warranted.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not. The Board acknowledges the Veteran's subjective complaints of radicular pain. However, the objective medical evidence reflects that the Veteran does not have radiculopathy or nerve involvement with regard to his service-connected back disability. While the Veteran is competent as to the pain he experiences, the Board finds the objective medical evidence to be of more probative value in determining the functional impairment and nature of his disability.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's lordosis of the thoracic spine are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's lordosis of the thoracic spine symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment specifically due to his lordosis of the thoracic spine. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an initial evaluation in excess of 40 percent for lordosis of the thoracic spine is denied.


____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


